
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 106
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2012
			Mr. Franks of Arizona
			 (for himself and Mr. Costa) introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to protect the rights of crime victims.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					1.The rights of a crime victim to fairness,
				respect, and dignity, being capable of protection without denying the
				constitutional rights of the accused, shall not be denied or abridged by the
				United States or any State. The crime victim shall, moreover, have the rights
				to reasonable notice of, and shall not be excluded from, public proceedings
				relating to the offense, to be heard at any release, plea, sentencing, or other
				such proceeding involving any right established by this article, to proceedings
				free from unreasonable delay, to reasonable notice of the release or escape of
				the accused, to due consideration of the crime victim’s safety, and to
				restitution. The crime victim or the crime victim’s lawful representative has
				standing to fully assert and enforce these rights in any court. Nothing in this
				article provides grounds for a new trial or any claim for damages and no person
				accused of the conduct described in section 2 of this article may obtain any
				form of relief.
					2.For purposes of this article, a crime
				victim includes any person against whom the criminal offense is committed or
				who is directly harmed by the commission of an act, which, if committed by a
				competent adult, would constitute a crime.
					3.This article shall be inoperative unless it
				has been ratified as an amendment to the Constitution by the legislatures of
				three-fourths of the several States within 14 years after the date of its
				submission to the States by the Congress. This article shall take effect on the
				180th day after the date of its
				ratification.
					.
		
